PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/571,382
Filing Date: 16 Sep 2019
Appellant(s): Cortica Ltd.



__________________
Oren Reches
Registration No. 53,506
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argued:
	Applicant asserts (pgs. 6-8) that a proper application of35 USC 101 analysis would have resulted in a conclusion that this invention is eligible under step 2A of the 35 USC 101 test, as being directed to improvement in computer processing technology, and moreover, to a particular solution to this problem of searching multimedia. (Step 2A Prong two)

Examiner response:
	Examiner respectfully disagrees, the judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

Appellant argued:
	Applicant asserts (pg. 8) that the claims as a whole should amount to significantly more than the exception. (Step 2B)

Examiner response:
	Examiner respectfully disagrees, the additional limitations are directed to receiving or transmitting data over a network, and storing and retrieving information in memory. Receiving or transmitting data over a network, and storing and retrieving information in memory, are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.0S(d).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126                                                                                                                                                                                                        

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126               

/Jason Cardone/
Primary Examiner


                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.